Gilchrist, J.
This case may be stated very shortly. The mortgage included “ all the pine timber in Whitman’s mill yard and pond, and all the manufactured lumber in and about said mill.” There was a lane leading from the mill yard to the main road, and there was some lumber lying on the west side of the main road, nearly opposite the west end of the lane.
There is no doubt that the mortgage covers all the lumber in the yard, and also all the lumber in the mill. But it may be doubtful whether the lumber about the mill includes the lumber at the end of the lane. That lumber was not even in the lane, but was opposite the end of it, and was in the main road, which is entirely independent of the mill and of the mill yard.
But this point it is unnecessary to determine, for the facts stated in the case show that the plaintiff had possession of all the lumber owned by Timothy Morse. Of this Braynard had charge, and the plaintiff desired him to keep possession of it for him, and to take the charge of it as he had before for Timothy Morse. To this it does not appear that Braynard made any objection. Moreover, a son of-Timothy Morse, as his father’s agent, accompanied the plaintiff for the purpose of giving him possession. Now, the plaintiff thus having the possession, and the defendants having shown no title, the plaintiff is entitled to

Judgment on the verdict.